DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a generating module configured to generate an audio signal”,
“a transmitting module configured to transmit the generated audio signal to a compare function”,
“an outputting module configured to output the generated audio signal”,
“a receiving module configured to receive the outputted audio signal”, 
“a transmitting module configured to transmit the received audio signal to the compare function”,
“a determining module configured to determine a similarity”, and
“a setting module configured to set a confidence level” in claim 17;
“a determining module configured to determine the current operational mode” in claim 18; and
“a compare function configured to determine a similarity” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang et al., US 2019/0124443 A1 (hereafter Chang).
Regarding claim 1, Chang teaches:
“A method for diagnosing an audio system in a vehicle, comprising the steps of: generating an audio signal of a particular frequency for at least one speaker in the audio system” where a processor drives a loudspeaker with a test sound, including audio in various frequencies within an audible range, and the test sound is clearly generated by the processor for output via the speaker (see Chang, ¶ 0015-0016 and 0040, figure 1, units 136 and 146, and figure 5, step 506), 
“transmitting the generated audio signal to a compare function in the audio system in response to the generating of the audio signal” where the test signal is routed to a compare function, such as the acoustic echo cancellation (AEC) feature, which compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0015-0016 and 0041, figure 1, units 136, 138, and 148, and figure 5, step 508), 
“outputting the generated audio signal in the at least one speaker in the audio system” where the test signal is output to a speaker via a digital-to-analog converter (DAC) (see Chang, ¶ 0015-0016 and 0040, figure 1, units 104, 136, 140, and 146, and figure 5, step 506), 
“receiving the outputted audio signal in at least one microphone in the audio system” where the microphone signal is received by the processor to check for an echo of the test signal (see Chang, ¶ 0015-0016, 0039, and 0041, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508), 
“transmitting the received audio signal to the compare function in the audio system in response to the receiving of the audio signal” where the received microphone signal is sent to the processor and the AEC feature (see Chang, ¶ 0015-0016, 0039, and 0041, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508), 
“determining by the compare function a similarity between the generated and the received audio signal” where the AEC feature compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0016, 0023, and 0041, figure 1, unit 138, figure 2, unit 208, and figure 5, step 508), and
“setting a confidence level on the determined similarity based on a current operational mode of the vehicle” where the loudspeaker fault signal (LFS), or confidence level, is set according to the echo detected in the microphone signal based on a selected threshold value in the echo energy threshold (EET) register, which is changed to a higher value in the presence of wind noise, and the changed threshold value in the EET register is based on a current operational mode, such as on the window being open or closed (see Chang, ¶ 0021, 0023, 0025, and 0041, and Table 1, sixth, or third to last, row).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, further comprising: determining the current operational mode of the vehicle” because it is based on the current operational mode, such as the window being open or closed and/or the use of daily usage applications prevents the fault detection process (see Chang, ¶ 0021-0022 and 0028).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, wherein the generated audio signal is transmitted to the compare function after being processed and while being in the digital domain” where the AEC logic receives the digital microphone data and digital signal sent to the loudspeaker to determine if an acoustic echo is detected in the microphone signal (see Chang, ¶ 0015 and 0023, and figure 2, units 132-133, 146, 148, and 208).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, wherein the received audio signal is transmitted to the compare function after being processed and once being in the digital domain” where the AEC logic receives the digital microphone data after being processed by an analog-to-digital converter (ADC) (see Chang, ¶ 0015 and 0023, and figure 2, units 132 and 208).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, wherein the processing comprises sampling of the audio signal” because the processor receives the digital microphone data, such as from the ADC, which samples the received microphone signal (see Chang, ¶ 0015 and 0023, and figure 2, units 132 and 208).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, wherein the compare function determines a similarity between the generated and the received audio signal” because the AEC logic receives the digital microphone data and the digital signal is sent to the loudspeaker to determine if an acoustic echo is detected in the microphone signal, such as detecting a similarity of the digital loudspeaker signal in the digital microphone signal (see Chang, ¶ 0015 and 0023, and figure 2, units 132 and 208).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  Chang teaches the method of claim 1, and further teaches a “non-transitory computer readable medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit” (see Chang, ¶ 0043 and 0046, and figure 6, units 602, 604, 610, and 628).
Regarding claim 13, see the preceding rejection with respect to claim 1 above.  Chang teaches the method of claim 1 and likewise teaches:
“An apparatus for diagnosing an audio system in a vehicle, comprising: a memory comprising executable instructions” (see Chang, ¶ 0043 and 0046, and figure 6, unit 604), 
“one or more processors configured to communicate with the memory wherein the one or more processors are configured to cause the apparatus to: generate an audio signal of a particular frequency for at least one speaker in the audio system” where a processor drives a loudspeaker with a test sound, including audio in various frequencies within an audible range, and the test sound is clearly generated by the processor for output via the speaker (see Chang, ¶ 0015-0016, 0040, 0043, 0046, and 0052, figure 1, units 136 and 146, figure 5, step 506, and figure 6, units 602 and 628), 
“transmit the generated audio signal to a compare function in the audio system in response to the generating of the audio signal” where the test signal is routed to a compare function, such as the AEC feature, which compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0015-0016, 0041, and 0052, figure 1, units 136, 138, and 148, and figure 5, step 508), 
“output the generated audio signal in the at least one speaker in the audio system” where the test signal is output to a speaker via a DAC (see Chang, ¶ 0015-0016, 0040, and 0052, figure 1, units 104, 136, 140, and 146, and figure 5, step 506), 
“receive the outputted audio signal in at least one microphone in the audio system” where the microphone signal is received by the processor to check for an echo of the test signal (see Chang, ¶ 0015-0016, 0039, 0041, and, 0052, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508), 
“transmit the received audio signal to the compare function in the audio system in response to the receiving of the audio signal” where the received microphone signal is sent to the processor and the AEC feature (see Chang, ¶ 0015-0016, 0039, 0041, and 0052, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508), 
“determine by the compare function a similarity between the generated and the received audio signal” where the AEC feature compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0016, 0023, 0041, and 0052, figure 1, unit 138, figure 2, unit 208, and figure 5, step 508), and 
“set a confidence level on the determined similarity based on a current operational mode of the vehicle” where the LFS, or confidence level, is set according to the echo detected in the microphone signal based on a selected threshold value in the EET register, which is changed to a higher value in the presence of wind noise, and the changed threshold value in the EET register is based on a current operational mode, such as on the window being open or closed (see Chang, ¶ 0021, 0023, 0025, 0041, and 0052, and Table 1, sixth, or third to last, row).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  Chang teaches the “apparatus according to claim 13, wherein the one or more processors are configured to cause the apparatus to determine the current operational mode of the vehicle” because it is based on the current operational mode, such as the window being open or closed and/or the use of daily usage applications prevents the fault detection process (see Chang, ¶ 0021-0022 and 0028).
Regarding claim 15, see the preceding rejection with respect to claim 13 above.  Chang teaches the “apparatus according to claim 13, wherein the one or more processors are configured to cause the apparatus to perform a compare function for determining a similarity between the generated and the received audio signal” because the AEC logic receives the digital microphone data and the digital signal is sent to the loudspeaker to determine if an acoustic echo is detected in the microphone signal, such as detecting a similarity of the digital loudspeaker signal in the digital microphone signal (see Chang, ¶ 0015 and 0023, and figure 2, units 132 and 208).
Regarding claim 16, see the preceding rejection with respect to claim 13 above.  Chang teaches a “vehicle comprising the apparatus according to claim 13” because the computing device is integrated into a vehicle (see Chang, ¶ 0043).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  Chang teaches the method of claim 1 and likewise teaches:
“A system for diagnosing an audio system in a vehicle, comprising: a generating module configured to generate an audio signal of a particular frequency for at least one speaker in the audio system” where a processor in a vehicle computer system drives a loudspeaker with a test sound, including audio in various frequencies within an audible range, and the test sound is clearly generated by the processor for output via the speaker (see Chang, ¶ 0015-0016, 0040, and 0043, figure 1, units 136 and 146, figure 5, step 506, and figure 6, units 600 and 602), 
“a transmitting module configured to transmit the generated audio signal to a compare function in the audio system in response to the generating of the audio signal” where the test signal is routed to a compare function, such as the AEC feature, which compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0015-0016 and 0041, figure 1, units 136, 138, and 148, and figure 5, step 508),
“an outputting module configured to output the generated audio signal in the at least one speaker in the audio system” where the test signal is output to a speaker via a DAC (see Chang, ¶ 0015-0016 and 0040, figure 1, units 104, 136, 140, and 146, and figure 5, step 506),
“a receiving module configured to receive the outputted audio signal in at least one microphone in the audio system” where the microphone signal is received by the processor to check for an echo of the test signal (see Chang, ¶ 0015-0016, 0039, and 0041, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508),
“a transmitting module configured to transmit the received audio signal to the compare function in the audio system in response to the receiving of the audio signal” where the received microphone signal is sent to the processor and the AEC feature (see Chang, ¶ 0015-0016, 0039, and 0041, figure 1, units 102, 132, 136, and 138, and figure 5, steps 504 and 508),
“a determining module configured to determine a similarity between the generated and the received audio signal” where the AEC feature compares the test signal to a received microphone signal to detect the presence, or echo, of the test signal in the received microphone signal (see Chang, ¶ 0016, 0023, and 0041, figure 1, unit 138, figure 2, unit 208, and figure 5, step 508), and 
“a setting module configured to set a confidence level on the determined similarity based on a current operational mode of the vehicle” where the LFS, or confidence level, is set according to the echo detected in the microphone signal based on a selected threshold value in the EET register, which is changed to a higher value in the presence of wind noise, and the changed threshold value in the EET register is based on a current operational mode, such as on the window being open or closed (see Chang, ¶ 0021, 0023, 0025, and 0041, and Table 1, sixth, or third to last, row).
Regarding claim 18, see the preceding rejection with respect to claim 17 above.  Chang teaches a “system according to claim 17, further comprising: a determining module configured to determine the current operational mode of the vehicle” because it is based on the current operational mode, such as the window being open or closed and/or the use of daily usage applications prevents the fault detection process (see Chang, ¶ 0021-0022 and 0028).
Regarding claim 19, see the preceding rejection with respect to claim 17 above.  Chang teaches a “system according to claim 17, further comprising: a compare function module configured to determine a similarity between the generated and the received audio signal” because the AEC logic receives the digital microphone data and the digital signal is sent to the loudspeaker to determine if an acoustic echo is detected in the microphone signal, such as detecting a similarity of the digital loudspeaker signal in the digital microphone signal (see Chang, ¶ 0015 and 0023, and figure 2, units 132 and 208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Spielbauer et al., US 2007/0291952 A1 (hereafter Spielbauer).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  Chang teaches the method according to claim 1 above, where the test signal is an audible signal output by the loudspeaker (see Chang, ¶ 0040).  However, Chang does not appear to teach that “audio signal is distinguished from the ambient input at least in its frequency”. 
Spielbauer discloses an audio connection testing system (see Spielbauer, abstract).  Herein, Spielbauer teaches a refence signal to test the output of a loudspeaker, where the reference signal is selected from a variety of signals, and includes a sine wave of a particular frequency (see Spielbauer, ¶ 0026).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the teachings of Chang with the test signal of Spielbauer for the purpose of detecting a direct sound component comprising a high frequency echo in the received microphone signal in the presence of wind noise (see Chang, ¶ 0021 and 0040, in view of Spielbauer, ¶ 0026).  
Therefore, the combination of Chang and Spielbauer makes obvious the “ method according to claim 1, wherein the audio signal is distinguished from the ambient input at least in its frequency” because it is obvious to use a test signal with little diffraction, such that a direct sound component comprising a high frequency echo in the received microphone signal in the presence of wind noise, or ambient noise (see Chang, ¶ 0021 and 0040, in view of Spielbauer, ¶ 0026).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of well-known prior art.
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  Chang teaches the “method according to claim 1, wherein the current operational mode of the vehicle is based on …”  the current operational mode, such as the window being open or closed (see Chang, ¶ 0021).  However, Chang does not appear to teach a sensor for which the current operational mode is based upon.
The office takes Official Notice that a window sensor is well-known prior art to one of ordinary skill at the time of the effective filing date.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the teachings of Chang with a window sensor to detect and/or monitor the state of the window, such as open or closed (see Chang, ¶ 0021), in order to change the EET value for a window state with a binary signal (i.e., open or closed).  
Therefore, the combination of Chang and well-known prior art makes obvious the “method according to claim 1, wherein the current operational mode of the vehicle is based on an input received from at least one sensor in the vehicle” where it is obvious to detect the current operational mode, such as the window being open or closed (see Chang, ¶ 0021), with a well-known window sensor.
Regarding claim 9, see the preceding rejection with respect to claim 8.  The combination makes obvious the “method according to claim 8, wherein the confidence level is set to high when the input is indicative of a low impact on correlation” because the loudspeaker fault signal (LFS) is set high, or True, when the echo of the test signal is not detected according to the selected threshold value in the echo energy threshold (EET) register (see Chang, ¶ 0015-0016, 0021, and 0025, and Table 1, sixth, or third to last, row).
Regarding claim 10, see the preceding rejection with respect to claim 8.  The combination makes obvious the “method according to claim 8, wherein the confidence level is set to low when the input is indicative of a high impact on the correlation” because the loudspeaker fault signal (LFS) is set low, or False, when the echo of the test signal is detected according to the selected threshold value in the echo energy threshold (EET) register (see Chang, ¶ 0015-0016, 0021, and 0025, and Table 1, last row).
Regarding claim 11, see the preceding rejection with respect to claim 8.  The combination makes obvious the “method according to claim 8, wherein the at least one sensor in the vehicle comprises any one of a speed detection sensor, a seat occupation sensor, and a window state sensor” because it is based on the current operational mode, such as the window being open or closed, where it is obvious to use a sensor to detect the state of the window, such as open or closed (see Chang, ¶ 0021), with a well-known window sensor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohn et al., US 2014/0072125 A1, discloses an acoustic diagnosis and correction system (see abstract); and
Miller et al., US 2018/0293812 A1, discloses a diagnosis of an acoustic vehicle alerting system based on existing sensors (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Primary Examiner, Art Unit 2653